DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitations “metal components” and “ceramic components” in lines 31-32. It is unclear if these limitations are the same as “metal components” and “ceramic components” recited in lines 25-26 or entirely different metal and ceramic components. Therefore, the scope of the claim is unclear. For the purpose of examination, the examiner is taking “metal components” and “ceramic components” in lines 31-32 to read “the metal components” and “the ceramic components”.
Dependent claims not directly named are rejected for being dependent upon an indefinite and unclear claim.
Appropriate correction and clarification is required. No new matter should be added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 7, 9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsube et al (US 2008008120 and hereinafter Katsube ‘120).
In regards to claim 1, Katsube '120 discloses a multilayer ceramic electronic component comprising: a multilayer body (4 - FIG. 1; [0041]) including: a plurality of stacked ceramic layers (2 - FIG. 1 [0041]); a first main surface and a second main surface that face each other in a height direction (top and bottom surfaces of body 4, respectively, as seen in FIG. 1); a first side surface and a second side surface that face each other in a width direction orthogonal or substantially orthogonal to the height direction (opposing surfaces of 4 into and out of the page of FIG. 1); and a first end surface and a second end surface that face each other in a length direction orthogonal or substantially orthogonal to the height direction and the width direction (3a & 3b - FIG. 1; [0041]); a first internal electrode layer (1 - FIG. 1; [0041]) on a corresponding one of the plurality of ceramic layers and exposed at the first end surface (seen in FIG. 1); a second internal electrode layer (1 - FIG. 1; [0041]) on a corresponding one of the plurality of ceramic layers and exposed at the second end surface (seen in FIG. 1); a first external electrode (5a - FIG. 1; [0041]) connected to the first internal electrode layer and provided on the first end surface (seen in FIG. 1); and a second external electrode (5b - FIG. 1; [0041]) connected to the second internal electrode layer and provided on the second end surface (seen in FIG. 1); wherein
	the first external electrode includes: a first underlying electrode layer (6a - FIG. 1; [0042]) on the first end surface of the multilayer body (seen in FIG. 1) and including metal components (Cu powder as described in [0018]) and ceramic components (glass as described in [0018]); and a plurality of first plating layers (7a, 8a & 9a - FIG. 1; [0042]) on the first underlying electrode layer (seen in FIG. 1); the second external electrode includes: a second underlying electrode layer (6b - FIG. 1; [0042]) on the second end surface of the multilayer body (seen in FIG. 1) and including the metal components (Cu powder as described in [0018]) and the ceramic components (glass as described in [0018]); and a plurality of second plating layers (7b, 8b & 9b - FIG. 1; [0042]) on the second underlying electrode layer (seen in FIG. 1); a metal (Cu - [0019]) of a first plating layer (7a - FIG. 1; [0042]); a metal (Cu - [0019]) of a second plating layer (7b - FIG. 1; [0042]);
	Katsube '120 explicitly discloses all the claimed limitations discussed above for claim 1, except for “a metal of a first plating layer on the first underlying electrode layer, of the plurality of first plating layers, diffuses into the first underlying electrode layer to extend from a surface layer of the first underlying electrode layer to an interface of the multilayer body, and exists at an interface where the metal components included in the first underlying electrode layer are in contact with each other, an interface where the metal component included in the first underlying electrode layer and the ceramic component included in the first underlying electrode layer are in contact with each other, and an interface between the metal component included in the first underlying electrode layer and the multilayer body; and
	a metal of a second plating layer on the second underlying electrode layer, of the plurality of second plating layers, diffuses into the second underlying electrode layer to extend from a surface layer of the second underlying electrode layer to an interface of the multilayer body, and exists at an interface where the metal components included in the second underlying electrode layer are in contact with each other, an interface where the metal component included in the second underlying electrode layer and the ceramic component included in the second underlying electrode layer are in contact with each other, and an interface between the metal component included in the second underlying electrode layer and the multilayer body”; however, it appears that these limitations are an inherent result of performing heat treatment on the Cu plating layers.
Regarding these limitations, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as the characteristic of the aforementioned limitations, this characteristic would have been expected to be in the claimed range absent any clear and convincing evidence and/or arguments to the contrary. Katsube '120 discloses substantially identical starting materials (see [0018] & [0019], noting the lower plating layer is Cu and the underlying electrode layer includes metal components and ceramic components) and methods (see [0067], noting temperatures of 400ºC, 500ºC and 600ºC and time periods of 20 minutes) as described in Applicant's specification (see [0166], noting heat treatment is performed at temperatures equal to or higher than about 450ºC and equal to or lower than about 650ºC for time periods of several minutes to several tens of minutes), and thus it flows from the teachings that the aforementioned limitations among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein.
	
In regards to claim 3, Katsube '120 further discloses wherein the metal of the first plating layer on the first underlying electrode layer, of the plurality of first plating layers, and the metal of the second plating layer on the second underlying electrode layer, of the plurality of second plating layers, are Cu (described in [0019]).

In regards to claim 4, Katsube '120 further discloses wherein a dimension of the multilayer body in the length direction is equal to or more than about 0.2 mm and equal to or less than about 10.0 mm, a dimension of the multilayer body in the width direction is equal to or more than about 0.1 mm and equal to or less than about 10.0 mm, and a dimension of the multilayer body in the height direction is equal to or more than about 0.1 mm and equal to or less than about 5.0 mm (described in [0053]).

In regards to claim 7, Katsube '120 further discloses wherein the first and second internal electrode layers include at least one of Ni, Cu, Ag, Pd, or Au, or an alloy including at least one of Ni, Cu, Ag, Pd, or Au (described in [0053], noting a material for internal electrode is Ni).

In regards to claim 9, Katsube '120 further discloses wherein the multilayer body includes a plurality of the first internal electrode layers and a plurality of the second internal electrode layers (seen in FIG. 1 and described in [0053]).

In regards to claim 13, Katsube '120 further discloses wherein the plurality of first plating layers include a first intermediate plating layer (8a - FIG. 1; [0042]) on the first plating layer on the first underlying layer (seen in FIG. 1), and a first upper plating layer (9a - FIG. 1; [0042]) on the first intermediate plating layer (seen in FIG. 1); and the plurality of second plating layers include a second intermediate plating layer (8b - FIG. 1; [0042]) on the second plating layer on the second underlying layer (seen in FIG. 1), and a second upper plating layer (9b - FIG. 1; [0042]) on the second intermediate plating layer (seen in FIG. 1).

In regards to claim 14, Katsube '120 further discloses wherein each of the first intermediate plating layer, the first upper plating layer, the second intermediate layer, and the second upper plating layer includes at least one of Ni, Sn, Cu, Ag, Pd, an Ag-Pd alloy, or Au (described in [0042], noting that the intermediate layers include Ni and the upper plating layers include Sn).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishisaka et al (US 20110290542 and hereinafter Nishisaka ‘542) in view of Katsube ‘120.
In regards to claim 1, Nishisaka '542 discloses a multilayer ceramic electronic component comprising: a multilayer body (10 - FIG. 1; [0042]) including: a plurality of stacked ceramic layers (10g - FIG. 3; [0049]); a first main surface and a second main surface that face each other in a height direction (10a & 10b - FIG. 3; [0049]) (seen in FIG. 3); a first side surface and a second side surface that face each other in a width direction orthogonal or substantially orthogonal to the height direction (10c & 10d - FIG. 1; [0046]) (seen in FIG. 1); and a first end surface and a second end surface that face each other in a length direction orthogonal or substantially orthogonal to the height direction and the width direction (10e & 10f - FIG. 3; [0046]) (seen in FIG. 3); a first internal electrode layer (11 - FIG. 3; [0049]) on a corresponding one of the plurality of ceramic layers and exposed at the first end surface (seen in FIG. 3); a second internal electrode layer (12 - FIG. 3; [0049]) on a corresponding one of the plurality of ceramic layers and exposed at the second end surface (seen in FIG. 3); a first external electrode (13 - FIG. 3; [0052]) connected to the first internal electrode layer and provided on the first end surface (seen in FIG. 3); and a second external electrode (14 - FIG. 3; [0052]) connected to the second internal electrode layer and provided on the second end surface (seen in FIG. 3); wherein
the first external electrode includes: a first underlying electrode layer (15 - FIG. 4; [0055]) on the first end surface of the multilayer body (seen in FIGs. 3 & 4) and including metal components (described as a metal that is diffusible in Cu in [0056]) and ceramic components (described as ceramic bonding material in [0056]); and a plurality of first plating layers (16 & 17 - FIG. 4; [0055]) on the first underlying electrode layer (seen in FIG. 4 and described in [0055]); the second external electrode includes: a second underlying electrode layer (15 - FIG. 4; [0055]) on the second end surface of the multilayer body (described in [0055]) and including the metal components and the ceramic components (described in [0056]); and a plurality of second plating layers (16 & 17 - FIG. 4; [0055]) on the second underlying electrode layer (described in [0055]);
a metal (Cu - [0055]) of a first plating layer (16 - FIG. 4; [0055]) on the first underlying electrode layer, of the plurality of first plating layers, diffuses into the first underlying electrode layer (seen in FIG. 5), and exists at an interface where the metal components included in the first underlying electrode layer are in contact with each other (seen in FIG. 5 and described in [0073]); and a metal (Cu - [0055]) of a second plating layer (16 - FIG. 4; [0055]) on the second underlying electrode layer, of the plurality of second plating layers, diffuses into the second underlying electrode layer (seen in FIG. 5), and exists at an interface where the metal components included in the second underlying electrode layer are in contact with each other (seen in FIG. 5 and described in [0073]).
Nishisaka '542 fails to explicitly disclose the metal of a first plating layer on the first underlying electrode layer, of the plurality of first plating layers, diffuses to extend from a surface layer of the first underlying electrode layer to an interface of the multilayer body, and exists at an interface where the metal component included in the first underlying electrode layer and the ceramic component included in the first underlying electrode layer are in contact with each other, and an interface between the metal component included in the first underlying electrode layer and the multilayer body, the metal of a second plating layer on the second underlying electrode layer, of the plurality of second plating layers, diffuses to extend from a surface layer of the second underlying electrode layer to an interface of the multilayer body, and exists at an interface where the metal component included in the second underlying electrode layer and the ceramic component included in the second underlying electrode layer are in contact with each other, and an interface between the metal component included in the second underlying electrode layer and the multilayer body.
Katsube '120 discloses the metal (Cu - [0019]) of a first plating layer (7a - FIG. 1; [0042]) on the first underlying electrode layer (6a - FIG. 1; [0042]), of the plurality of first plating layers (7a, 8a & 9a - FIG. 1; [0042]), the metal (Cu - [0019]) of a second plating layer (7b - FIG. 1; [0042]) on the second underlying electrode layer (6b - FIG. 1; [0042]), of the plurality of second plating layers  (7b, 8b & 9b - FIG. 1; [0042]). Modified Nishisaka '542 explicitly discloses all the claimed limitations discussed above for claim 1, except for the metal of the first plating layer diffuses to extend from a surface layer of the first underlying electrode layer to an interface of the multilayer body, and exists at an interface where the metal component included in the first underlying electrode layer and the ceramic component included in the first underlying electrode layer are in contact with each other, and an interface between the metal component included in the first underlying electrode layer and the multilayer body, the metal of a second plating layer diffuses to extend from a surface layer of the second underlying electrode layer to an interface of the multilayer body, and exists at an interface where the metal component included in the second underlying electrode layer and the ceramic component included in the second underlying electrode layer are in contact with each other, and an interface between the metal component included in the second underlying electrode layer and the multilayer body; however, it appears that these limitations are an inherent result of performing heat treatment on the Cu plating layers.
Regarding these limitations, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as the characteristic of the aforementioned limitations, this characteristic would have been expected to be in the claimed range absent any clear and convincing evidence and/or arguments to the contrary. Katsube '120 discloses substantially identical starting materials (see [0018] & [0019], noting the lower plating layer is Cu and the underlying electrode layer includes metal components and ceramic components) and methods (see [0067], noting temperatures of 400ºC, 500ºC and 600ºC and time periods of 20 minutes) as described in Applicant's specification (see [0166], noting heat treatment is performed at temperatures equal to or higher than about 450ºC and equal to or lower than about 650ºC for time periods of several minutes to several tens of minutes), and thus it flows from the teachings that the aforementioned limitations among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of Nishisaka '542 such that the metal of the first plating layer diffuses to extend from a surface layer of the first underlying electrode layer to an interface of the multilayer body, and exists at an interface where the metal component included in the first underlying electrode layer and the ceramic component included in the first underlying electrode layer are in contact with each other, and an interface between the metal component included in the first underlying electrode layer and the multilayer body, the metal of a second plating layer diffuses to extend from a surface layer of the second underlying electrode layer to an interface of the multilayer body, and exists at an interface where the metal component included in the second underlying electrode layer and the ceramic component included in the second underlying electrode layer are in contact with each other, and an interface between the metal component included in the second underlying electrode layer and the multilayer body, as taught by Katsube '120, in order to prevent entry of a plating solution via an external electrode and entry of moisture of external environment inside thereof ([0014]).

In regards to claim 2, modified Nishisaka '542 further discloses wherein the metal components included in the first underlying electrode layer and the second underlying electrode layer are Ni (Nishisaka '542: [0014]).

In regards to claim 5, modified Nishisaka '542 further discloses wherein the plurality of stacked ceramic layers include at least one of BaTiO3, CaTiO3, SrTiO3, or CaZrO3 as a main component (described in Nishisaka '542: [0042]).

In regards to claim 6, modified Nishisaka '542 further discloses wherein the plurality of stacked ceramic layers further include a Mn compound, a Fe compound, a Cr compound, a Co compound, or a Ni compound as a sub-component (described in Nishisaka '542: [0042]).

In regards to claim 8, modified Nishisaka '542 further discloses wherein a thickness of each of the first and second internal electrode layer is equal to or more than about 0.2 µm and equal to or less than about 2.0 µm (described in Nishisaka '542: [0050]).

In regards to claim 10, modified Nishisaka '542 further discloses wherein a thickness of a central portion of each of the first and second underlying layers is equal to or more than about 3 µm and equal to or less than about 160 µm (described in Nishisaka '542: [0118]).

In regards to claim 11, modified Nishisaka '542 further discloses wherein the metal components included in the first underlying electrode layer and the second underlying electrode layer are at least one of Cu, Ni, Ag, Pd, an Ag-Pd alloy, or Au (described in Nishisaka '542: [0014]).

In regards to claim 12, modified Nishisaka '542 further discloses wherein the ceramic components of each of the first and second underlying electrode layers further are at least one of BaTiO3, CaTiO3, (Ba, Ca)TiO3, SrTiO3, CaZrO3 (described in Nishisaka '542: [0042]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20170103853 - FIG. 8
US20160095223 - FIG. 4
US20140292142 - FIG. 5

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848        

/David M Sinclair/Primary Examiner, Art Unit 2848